Citation Nr: 0007390	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tremors (shaking of 
the hands).

2.  Entitlement to service connection for acute, subacute or 
chronic peripheral neuropathy (apart from the veteran's 
tremors), including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1967.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  Current tremors (shaking of the hands) may not reasonably 
be disassociated from service. 

2.  The veteran had active service in Vietnam during the 
Vietnam War.

3.  Peripheral neuropathy was not present in service and is 
not recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  

4.  Acute or subacute peripheral neuropathy (apart from the 
veteran's tremors) was not manifest within one year after 
service and no competent medical professional has associated 
peripheral neuropathy (including acute or subacute peripheral 
neuropathy apart from the veteran's tremors) with service or 
to exposure to herbicide agents in service.  





CONCLUSIONS OF LAW

1.  The veteran's current tremors (shaking of the hands) was 
incurred during the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

2.  The claim of entitlement to service connection for acute, 
subacute or chronic peripheral neuropathy (apart from the 
veteran's tremors), including as a result of exposure to 
herbicides, is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107(a) (West 1991); 38 C.F.R. §§ 3.307(a), 
3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A September 1963 entrance examination report notes a normal 
neurologic evaluation, and is negative for findings of 
peripheral neuropathy.  The veteran reported to sick call 
with complaints of nervousness and occasional "indigestion" 
in August 1964.  Very mild anxiety was diagnosed.  

A June 1966 record notes a history of treatment for a 
"nervous condition" in April 1965, and indicates that the 
veteran "seemed to progress" during treatment from 
September to December 1965.  The veteran reported becoming 
extremely "nervous and shaky" in May 1966.  He stated that 
his nervous condition was getting worse, and indicated that 
he experienced difficulty performing the duties associated 
with his military occupational specialty (MOS) in fire 
direction control, including computing and drafting.  

During a June 1966 psychiatric consultation, the veteran 
reported nervousness, shakiness, and difficulty concentrating 
under stress.  The report notes a long-standing problem with 
nervousness that could require additional treatment when the 
veteran returned to CONUS.  However, it was concluded that 
hospitalization was not indicated at that time.  

The veteran sought treatment for complaints of nervousness 
and shakiness in September 1967.  The diagnostic impression 
was mild anxiety due to worry about the future, including 
concerns about failure, getting married, and employment.  A 
normal neurologic clinical evaluation was noted on separation 
examination the following week, and the examination report is 
negative for findings of peripheral neuropathy.

Historically, the veteran filed a claim of entitlement to 
service connection for "nerves" in April 1970.  Therein, he 
explained that he first experienced this condition in 1964, 
and indicated that it became "real bad" when he was 
stationed in the Republic of Vietnam in 1965.  He reported 
that the condition had increased in severity since that time.

On VA psychiatric examination in June 1970, the veteran 
reported some tremulousness, which he characterized as 
"nervousness," when he became excited.  He explained that 
he first experienced this shaking during service, and opined 
that the condition was related to his four-year exposure to 
explosions associated with artillery fire.  A neurologic 
examination was normal.  No peripheral neuropathy was noted, 
and no psychiatric disorder was found.

Based on this evidence, a July 1970 rating decision denied 
entitlement to service connection for a "nervous disorder."

In June 1973 the veteran submitted a claim for service 
connection for "a neurological condition."  Attached to the 
application was a copy of letter from his ex-boss who 
reported that the veteran had been released from employment 
due to his "nerves."  The RO concluded that the veteran had 
not submitted new and material evidence to reopen his claim.

VA and private medical records show treatment for various 
complaints from January 1989 to December 1995.  A treatment 
record dated December 1990 notes "tremor at rest."  A 
February 1991 VA outpatient treatment record notes complaints 
of shaking of the hands and arms, and the veteran reported 
that he periodically spilled coffee due to this condition.  A 
physical examination of the extremities was normal.  The 
diagnostic impression was questionable Parkinson's disease.

A June 1995 private treatment record notes complaints of 
numbness of the legs and lumbar pain.  Fatigue syndrome was 
diagnosed.

In July 1996, the veteran filed a claim of entitlement to 
service connection for peripheral neuropathy as a result of 
exposure to herbicides.  He reported that his hands shook 
"at all times," and noted that both of his sons experienced 
shaking of the hands.

During an August 1996 VA examination, the veteran gave a 
history of exposure to Agent Orange between 1965 and 1966, 
while serving in the Republic of Vietnam.  He reported 
experiencing shaking of the extremities on a daily basis 
since that time, as well as periodic numbness of the hands 
and legs over the years.  He denied a history of trauma, 
stroke, hypertension, heart disease, or diabetes, and gave a 
negative family history of shaking.  

A physical examination revealed a slight sensory peripheral 
neuropathy with a mild loss of vibratory sense in the 
fingers, and a moderate loss of vibratory sense in the toes.  
There was no vibration below the foot region, and slight pin 
loss in the right foot.  The report notes an obvious 
irregular tremor, superimposed with more of the right hand 
than the left, when the veteran drew a conical circle.  The 
cranial nerves were otherwise normal, and motor strength was 
normal.  The tremor was static in origin, located more around 
the wrists than the fingers, and subsided when the veteran 
was quiet and still with his hands in his lap.  A slight 
tremor was noted with a finger-to-nose test, and a heel-to-
shin test was performed with slightly irregular findings.  
There was no increase in tone in the arms.  Deep tendon 
reflexes were 2+ in the biceps and triceps, 1+ in the 
brachioradialis, 2+ in the knees, and 2+ in the ankles.  A 
Babinski's test was negative.  A nerve conduction study was 
essentially normal.  The diagnostic impression was essential 
(idiopathic) tremor, and a possible mild sensory neuropathy 
of unknown cause.  While the examiner noted that the 
veteran's tremor began "at the time of stress during 
Vietnam," he opined that it was "likely hereditary or at 
least idiopathic in cause."  The examiner stated that to the 
best of his knowledge, the veteran did not have any "injury 
of significance" to actually activate or actually cause such 
a tremor.  The examiner further added after reviewing all the 
test results that "in conclusion the patient has an 
essential (idiopathic) tremor and a possible mild sensory 
neuropathy.  The cause of each is not known."

Based on this evidence, a January 1997 rating decision denied 
entitlement to service connection for acute or subacute 
peripheral neuropathy (claimed as shaking of the hands) as a 
result of exposure to herbicides, and peripheral neuropathy 
as a result of exposure to herbicides.  The veteran filed a 
notice of disagreement (NOD) with this decision later that 
month, and submitted a substantive appeal (Form 9) in March 
1997, perfecting his appeal.

During a December 1998 personal hearing, the veteran 
testified that he first experienced shaking of the hands 
during service in Vietnam.  Transcript (T.) at 2.  He related 
that while he received treatment for this condition during 
service, he was not told the cause of the shaking.  T. at 2-
3.  Following his separation from service, the veteran first 
received treatment at the VA Medical Center (VAMC) in the 
late 1960s or early 1970s.  T. at 3-4 and 9-10.  Inderal was 
prescribed to treat his symptoms.  T. at 3-4 and 9-10.  The 
veteran reported that he underwent numerous tests, but VA 
physicians were unable to identify the cause of his tremor.  
T. at 5 and 11.  He reported that he last received treatment 
for the condition at the VAMC in approximately 1995.  T. at 5 
and 10.  

The veteran testified that he was currently employed 
designing roofing taper systems.  T. at 6.  He reported that 
his shaking periodically impaired his ability to perform the 
duties associated with his job, and explained that he was 
unable to draw or write "very well."  T. at 6-7.  
Consequently, he used a computer-aided drafting program.  T. 
at 14.  The veteran related that the medication prescribed by 
his physician was no longer effective in treating his 
shaking, and indicated that he last took this medication 
approximately six years earlier.  T. at 7.  He denied a 
family history of tremors, and indicated that his physicians 
were unsure of whether his symptoms could have been caused by 
exposure to Agent Orange during his service in Vietnam.  T. 
at 8 and 12.

The veteran submitted several statements in support of his 
claim.  A December 1998 lay statement from T.S. notes that he 
first met the veteran while working for a roof contractor 
approximately 23 years earlier.  He related that the veteran 
experienced uncontrolled shaking of the right upper extremity 
at that time, which progressed over the years to include 
involvement of the left upper extremity.  

A statement from L.D. indicates that the veteran experienced 
noticeable shaking since coming to work for his roofing 
company in 1980.  

In an undated statement, E.D. reported that the veteran 
experienced "a problem with his hands shaking" over 3 1/2 
years of employment with his firm.  He stated that the 
veteran's symptoms had increased in severity, and indicated 
that the company adopted a computerized drawings system to 
make his job easier.  

A December 1998 report from T.E. relates that he has known 
the veteran since the third grade.  The veteran's friend 
noted that the veteran did not experience shaking of the 
extremities prior to service.

In December 1998 correspondence, Dr. N.T. reported that he 
had known the veteran both socially and professionally since 
approximately 1980.  He related that he prescribed Inderal to 
help control the veteran's shaking.
 
Based on this evidence, a June 1999 hearing officer's 
decision continued the denial of service connection for acute 
or subacute peripheral neuropathy (claimed as shaking of the 
hands) as a result of exposure to herbicides, and peripheral 
neuropathy as a result of exposure to herbicides.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1999).  Where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
injury or disease which is a recognized cause of any of the 
disease within the purview of section 1112 of this title, has 
been suffered between the date of separation from service and 
the date of onset of any such diseases, or the disability is 
due to the veteran's own willful misconduct, service 
connection pursuant to section 1112 will not be in order.  
38 U.S.C.A. § 1113 (West 1991).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (1999).

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, prostate cancer, acute and subacute peripheral 
neuropathy, respiratory cancers (that is, cancers of the 
lung, bronchus, larynx, or trachea) or soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  These 
diseases shall be come manifest to a degree of 10 percent or 
more at any time after service, except that chloracne, other 
acne disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall be 
come manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

In light of the evidence that reflects that the veteran 
served in Vietnam during the Vietnam Era, and no affirmative 
evidence to establish that he was not exposed to a herbicide 
agent during this service, he is presumed to have been so 
exposed during service in Vietnam during the Vietnam Era.  
However, there is no demonstration of a disability listed 
within 38 C.F.R. § 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a claimant from establishing service connection 
with proof of actual direct causation under 38 U.S.C.A. §§ 
1110, 1131, and 38 C.F.R. § 3.303(d).  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Although this holding 
pertained to compensation due to exposure to ionizing 
radiation, the Board finds that this judicial construction is 
equally applicable when the issue involves compensation due 
to exposure to Agent Orange.  See Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) [citing Combee, supra; Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992)].


A.  Tremors

A review of the record indicates that the veteran's claim for 
service connection for tremors (shaking of the hands) is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Further, after reviewing the record, the Board 
is satisfied that all the relevant facts have been fully 
developed and that the case is properly in appellate status.  
The record is devoid of any indication that there are other 
records available which might be relevant to the issue of 
service connection for tremors.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Essentially, the record supports a finding that the veteran's 
tremors had their onset in service.  Service medical records 
reflect treatment for "shakiness" during service in May 
1966, and indicate that the veteran experienced difficulty 
performing the duties associated with his MOS in fire 
direction control, including computing and drafting.  A 
psychiatric consultation the following month revealed 
complaints of "shakiness," and the veteran sought treatment 
for tremors in September 1967.  There is no indication the 
condition had existed prior to service.

On VA psychiatric examination in June 1970, the veteran 
reported some tremulousness, and explained that he first 
experienced this shaking during service.

VA and private medical records show treatment for various 
complaints, including tremors, from January 1989 to December 
1995.  A December 1990 record notes "tremor at rest," and 
the veteran reported shaking of the hands and arms in 
February 1991.

During an August 1996 VA examination, the veteran reported 
experiencing shaking of the extremities on a daily basis 
since service.  Essential (idiopathic) tremor was diagnosed.

In December 1998,  the veteran testified that he has 
experienced shaking of the hands since his period of active 
duty, and indicated that this shaking periodically impaired 
his ability to work.  He submitted statements from T.S., 
L.D., E.D., T.E., and Dr. N.T. in support of his contentions.

As noted above, the Court in Savage held that a claim may be 
well-grounded if (1) evidence that a condition was "noted" 
during service or an applicable presumption period, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) medical or, in certain circumstances, lay evidence 
relates the present condition to that symptomatology.  Savage 
v. Gobber, 10 Vet. App. at 495-97.  Pursuant to the above 
analysis, tremors were noted during service, continuity of 
symptomatology of the tremors has been demonstrated, and 
competent lay evidence relates the present condition to that 
symptomatology. 

The veteran's observations as to the tremors, and those from 
T.S., L.D., E.D., and T.E., are certainly not beyond the 
competence of these persons.  Likewise, the veteran is 
competent to show a continuity of symptomatology with respect 
to the tremors.  Thus, in view of the guidance provided by 
the Court, the Board holds that medical evidence is not 
needed to provide a causal nexus between the essential 
tremors diagnosed on VA examination in August 1996, and the 
tremors the veteran experienced during service and 
continuously thereafter.  This of course would not be the 
case were the veteran claiming service connection for some 
underlying pathology manifested by tremors, or had the 
current diagnosis been Parkinson's disease or some other 
pathology, of which a tremor was simply a manifestation.

With the veteran's credible and consistent history of tremors 
since his period of active duty, the Board finds that his 
current tremors may not reasonably be disassociated from his 
period of service.  Consequently, the evidence of record 
supports service connection for tremors.  The clear weight of 
the most probative evidence supports the grant of service 
connection.  38 U.S.C.A. § 5107(b).


B.  Peripheral Neuropathy

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions can not establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

The Board recognizes the lay statements from friends and 
coworkers submitted by the veteran in December 1998.  
Although these men are competent to describe symptoms 
perceptible to a lay person, they are similarly not competent 
to provide a medical diagnosis or an opinion regarding 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As noted above, although they are competent to 
observe symptoms such as tremors, they are not competent to 
provide an opinion regarding the underlying pathology 
manifested by the tremors.

While the August 1996 VA examination report notes a diagnosis 
of possible mild sensory neuropathy, the record is devoid of 
competent medical evidence establishing the existence of a 
nexus between this disability and any exposure to Agent 
Orange, or any other incident, during service.  There is no 
competent medical evidence linking the possible mild sensory 
neuropathy to the veteran's tremors.  As no competent 
individual or cognizable evidence has established a casual 
link between peripheral neuropathy (including acute or 
subacute peripheral neuropathy apart from the veteran's 
tremors) and the veteran's period of service, or the now 
service connected disability, and as competent evidence is a 
necessary predicate for service connection, see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), the Board must find that 
the disability is not related to any exposure to Agent 
Orange, or any other incident, during service.  

The veteran's assertions of a causal link, standing alone, 
without the support of competent medical evidence, are not 
probative of a causal link because the appellant, as a lay 
person, is not competent to offer medical opinions.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  The Board therefore 
finds that there is no competent medical evidence in the 
record suggesting a direct causal link between the veteran's 
exposure to Agent Orange, or any other herbicide agent, while 
in Vietnam and peripheral neuropathy.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, entitlement to 
service connection for peripheral neuropathy (including acute 
or subacute peripheral neuropathy apart from the veteran's 
tremors) is not well grounded.

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
peripheral neuropathy due to herbicide exposure in service, 
VA has no duty to assist the veteran in developing his case.


ORDER

Entitlement to service connection for tremors is granted.

Entitlement to service connection for acute, subacute or 
chronic peripheral neuropathy (apart from the veteran's 
tremors), including as a result of exposure to herbicides is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

